      Case 4:19-cv-00907-A Document 1 Filed 10/27/19               Page 1 of 14 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


CHRISTIAN GARCIA,                             )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
NORTH TEXAS SUPERSAVE, LP and                 )
HOPPENSTEIN PROPERTIES, INC.,                 )
                                              )
                       Defendants.            )

                                         COMPLAINT

        COMES NOW, CHRISTIAN GARCIA, by and through the undersigned counsel, and

files this, his Complaint against Defendants, NORTH TEXAS SUPERSAVE, LP and

HOPPENSTEIN PROPERTIES, INC., pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, CHRISTIAN GARCIA (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant

County).

        3.     Plaintiff is disabled as defined by the ADA.



                                                  1
     Case 4:19-cv-00907-A Document 1 Filed 10/27/19                  Page 2 of 14 PageID 2



        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.      Defendant NORTH TEXAS SUPERSAVE, LP (hereinafter “NORTH TEXAS

SUPERSAVE, LP”) is a Texas limited partnership that transacts business in the State of Texas

and within this judicial district.

        8.      Defendant, NORTH TEXAS SUPERSAVE, LP, may be properly served with

process via its registered agent for service, to wit: c/o Craig Towson, Registered Agent, 2110

Fort Worth Highway, Weatherford, TX 76086.

        9.      Defendant, HOPPENSTEIN PROPERTIES, INC. (hereinafter “HOPPENSTEIN

PROPERTIES, INC.”), is a Texas company that transacts business in the State of Texas and

within this judicial district.

        10.     Defendant, HOPPENSTEIN PROPERTIES, INC., may be properly served with

process via its registered agent for service, to wit: c/o Norman Hoppenstein, Registered Agent,



                                                 2
    Case 4:19-cv-00907-A Document 1 Filed 10/27/19                 Page 3 of 14 PageID 3



3821 Matterhorn Drive, Plano, TX 75075.

                                  FACTUAL ALLEGATIONS

       11.      On or about September 24, 2019 Plaintiff was a customer at Save-a-Lot, a

business located at 3101 E. Seminary Drive, Fort Worth, TX 76119 referenced herein as the

“Save-a-Lot.”

       12.      Save-A-Lot is operated by Defendant, NORTH TEXAS SUPERSAVE, LP.

       13.      NORTH TEXAS SUPERSAVE, LP is the lessee or sub-lessee of the real property

and improvements that are the subject of this action and operates Save-a-Lot.

       14.      HOPPENSTEIN PROPERTIES, INC. is the owner or co-owner of the real

property and improvements that Save-a-Lot is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       15.      Plaintiff’s access to the business located at 3101 E. Seminary Drive, Fort Worth,

TX 76119, Tarrant County Property Appraiser’s account number 03262944 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendants,

NORTH TEXAS SUPERSAVE, LP and HOPPENSTEIN PROPERTIES, INC., are compelled to

remove the physical barriers to access and correct the ADA violations that exist at Save-a-Lot

and the Property, including those set forth in this Complaint.

       16.      Plaintiff lives 5 miles from Save-a-Lot and the Property.

       17.      Plaintiff has visited Save-a-Lot and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Save-a-Lot and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint



                                                 3
     Case 4:19-cv-00907-A Document 1 Filed 10/27/19                  Page 4 of 14 PageID 4



are removed and Save-a-Lot and the Property are accessible again. The purpose of the revisit is

to be a regular customer, to determine if and when Save-a-Lot and the Property are made

accessible, and to maintain standing for this lawsuit for Advocacy Purposes.

       18.     Plaintiff intends on revisiting Save-a-Lot and the Property to purchase goods

and/or services as a regular customer living in the vicinity as well as for Advocacy Purposes, but

does not intend to re-expose himself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       19.     Plaintiff travelled to Save-a-Lot and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Save-a-Lot and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Save-a-Lot and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,


                                                  4
    Case 4:19-cv-00907-A Document 1 Filed 10/27/19                  Page 5 of 14 PageID 5



               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).



                                                 5
    Case 4:19-cv-00907-A Document 1 Filed 10/27/19                 Page 6 of 14 PageID 6



       25.     Save-a-Lot is a public accommodation and service establishment.

       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Save-a-Lot must be, but is not, in compliance with the ADA and ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.      Plaintiff has attempted to, and has to the extent possible, accessed Save-a-Lot and

the Property in his capacity as a customer of Save-a-Lot and the Property and as an independent

advocate for the disabled, but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at Save-a-Lot

and the Property that preclude and/or limit his access to Save-a-Lot and the Property and/or the

goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       32.     Plaintiff intends to visit Save-a-Lot and the Property again within six months or

sooner as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Save-a-Lot and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at Save-a-Lot



                                                 6
     Case 4:19-cv-00907-A Document 1 Filed 10/27/19                 Page 7 of 14 PageID 7



and the Property that preclude and/or limit his access to Save-a-Lot and the Property and/or the

goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       33.     Defendants,    NORTH       TEXAS      SUPERSAVE,        LP    and   HOPPENSTEIN

PROPERTIES, INC., have discriminated against Plaintiff (and others with disabilities) by

denying his access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of Save-a-Lot and the Property, as prohibited by, and by

failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       34.     Defendants,    NORTH       TEXAS      SUPERSAVE,        LP    and   HOPPENSTEIN

PROPERTIES, INC., will continue to discriminate against Plaintiff and others with disabilities

unless and until Defendants, NORTH TEXAS SUPERSAVE, LP and HOPPENSTEIN

PROPERTIES, INC., are compelled to remove all physical barriers that exist at Save-a-Lot and

the Property, including those specifically set forth herein, and make Save-a-Lot and the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Save-a-Lot and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of Save-a-Lot and the Property include,

but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     Near Unit 3113, the access aisle to the accessible parking space is not level due to

               the presence of an accessible ramp in the access aisle in violation of Section 502.4



                                                 7
Case 4:19-cv-00907-A Document 1 Filed 10/27/19                  Page 8 of 14 PageID 8



          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

  (ii)    Near Unit 3113, the accessible curb ramp is improperly protruding into the access

          aisle of the accessible parking space in violation of Section 406.5 of the 2010

          ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

  (iii)   Near Unit 3113, the Property has an accessible ramp leading from the accessible

          parking space to the accessible entrances with a slope exceeding 1:12 in violation

          of Section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to access the units of the Property.

  (iv)    Near Unit 3113, one accessible parking space has a slope in excess of 1:48 in

          violation of Section 502.4 of the 2010 ADAAG standards and is not level. This

          violation made it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.

  (v)     Near Unit 3113, the accessible ramp side flares have a slope in excess of 1:10 in

          violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to access the units of the Property.

  (vi)    Near Unit 3113, one accessible parking space is missing a proper identification

          sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

          made it difficult for Plaintiff to locate an accessible parking space.

  (vii)   The total number of accessible parking spaces is inadequate and is in violation of

          Section 208.2 of the 2010 ADAAG standards. There are approximately 136 total

          parking spaces requiring at least five accessible parking spaces, but there are only



                                             8
Case 4:19-cv-00907-A Document 1 Filed 10/27/19                   Page 9 of 14 PageID 9



           four accessible parking spaces on the Property. This violation made it difficult for

           Plaintiff to locate an accessible parking space.

  (viii)   Near Save-A-Lot, at least one accessible parking space is not adequately marked

           and is in violation of Section 502.1 of the 2010 ADAAG standards. This violation

           made it difficult for Plaintiff to locate an accessible parking space.

  (ix)     Near Save-A-Lot, the access aisle to the accessible parking space is not level due

           to the presence of an accessible ramp in the access aisle in violation of Section

           502.4 of the 2010 ADAAG standards. This violation made it dangerous and

           difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

  (x)      Near Save-A-Lot, the accessible curb ramp is improperly protruding into the

           access aisle of the accessible parking space in violation of Section 406.5 of the

           2010 ADAAG Standards. This violation made it difficult and dangerous for

           Plaintiff to exit/enter their vehicle.

  (xi)     In Save-A-Lot, the vertical reach to all of the bag dispensers in the meat

           department exceeds the maximum allowable height of 48 (forty-eight) inches

           above the finish floor or ground in violation of Section 308.3.1 of the ADAAG

           standards. This violation made it difficult for Plaintiff to property utilize public

           features of the Property.

  (xii)    Defendants fail to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.




                                               9
Case 4:19-cv-00907-A Document 1 Filed 10/27/19                    Page 10 of 14 PageID 10



   SAVE-A-LOT RESTROOMS

   (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to locate accessible restroom facilities.

   (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to utilize the restroom facilities.

   (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

           are not insulated or configured to protect against contact in violation of Section

           606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

           any disabled individual to safely utilize the restroom facilities.

   (iv)    The hand operated flush control is not located on the open side of the accessible

           toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

           difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

           facilities.

   (v)     The accessible toilet stall door swings into the clear floor space required by the

           stall and violates Section 604.8.1.2 of the 2010 ADAAG standards. This made it

           difficult for the Plaintiff and/or any disabled individual to safely utilize the

           restroom facilities.

   (vi)    The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

           the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

           disabled individual to safely utilize the restroom facilities.




                                             10
   Case 4:19-cv-00907-A Document 1 Filed 10/27/19                 Page 11 of 14 PageID 11



       (vii)   The door of the women’s restroom lacks a proper minimum maneuvering

               clearance, due to a policy of storing trays in front of the restroom door, in

               violation of Section 404.2.4 of the 2010 ADAAG standards.             This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       36.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Save-a-Lot and the

Property.

       37.     Plaintiff requires an inspection of Save-a-Lot and the Property in order to

determine all of the discriminatory conditions present at Save-a-Lot and the Property in violation

of the ADA.

       38.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.      All of the violations alleged herein are readily achievable to modify to bring

Save-a-Lot and the Property into compliance with the ADA.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Save-a-Lot and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Save-a-Lot and the Property is readily achievable because

Defendants, NORTH TEXAS SUPERSAVE, LP and HOPPENSTEIN PROPERTIES, INC.,

have the financial resources to make the necessary modifications.



                                                11
   Case 4:19-cv-00907-A Document 1 Filed 10/27/19                   Page 12 of 14 PageID 12



       42.     Upon information and good faith belief, Save-a-Lot and the Property have been

altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, NORTH TEXAS SUPERSAVE, LP and HOPPENSTEIN PROPERTIES, INC., are

required to remove the physical barriers, dangerous conditions and ADA violations that exist at

Save-a-Lot and the Property, including those alleged herein.

       45.     Plaintiff’s requested relief serves the public interest.

       46.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       47.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, NORTH TEXAS SUPERSAVE, LP and HOPPENSTEIN

PROPERTIES, INC., pursuant to 42 U.S.C. §§ 12188 and 12205.

       48.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, NORTH

TEXAS SUPERSAVE, LP and HOPPENSTEIN PROPERTIES, INC., to modify Save-a-Lot and

the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, NORTH TEXAS SUPERSAVE, LP, in violation

               of the ADA and ADAAG;



                                                 12
Case 4:19-cv-00907-A Document 1 Filed 10/27/19              Page 13 of 14 PageID 13



   (b)   That the Court find Defendant, HOPPENSTEIN PROPERTIES, INC., in

         violation of the ADA and ADAAG;

   (c)   That the Court issue a permanent injunction enjoining Defendants, NORTH

         TEXAS SUPERSAVE, LP and HOPPENSTEIN PROPERTIES, INC., from

         continuing their discriminatory practices;

   (d)   That the Court issue an Order requiring Defendants, NORTH TEXAS

         SUPERSAVE, LP and HOPPENSTEIN PROPERTIES, INC., to (i) remove the

         physical barriers to access and (ii) alter the subject Save-a-Lot and the Property to

         make it readily accessible to and useable by individuals with disabilities to the

         extent required by the ADA;

   (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and




                                          13
Case 4:19-cv-00907-A Document 1 Filed 10/27/19              Page 14 of 14 PageID 14



   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: October 27, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       __________________________
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                       ____________________________
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       CHRISTIAN GARCIA




                                          14
